Citation Nr: 0624949	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma, for the period from November 30, 1999, to 
July 14, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma from July 15, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 10 
percent evaluation for bronchial asthma.  In a May 2002 
rating decision, the RO granted a 30 percent evaluation for 
bronchial asthma, effective from November 30, 1999.  Then, in 
a March 2004 decision, the RO granted a 60 percent disability 
evaluation for bronchial asthma, effective from July 15, 
2002. 

In September 2002, the veteran, sitting at the RO, testified 
at a hearing via video conference before the undersigned 
sitting at the Board's central office in Washington, D.C.  A 
transcript of the hearing is of record.  In September 2003 
and March 2005, the Board remanded the veteran's case to the 
RO for further development.

The issue of entitlement to an evaluation in excess of 60 
percent for bronchial asthma from July 15, 2002, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

For the period from November 30, 1999, to July 14, 2002, the 
objective and probative medical evidence of record 
demonstrates that the veteran's service-connected bronchial 
asthma in July 2000 was manifested by a Forced Expiratory 
Volume in one second (FEV-1) of 61 percent of predicted value 
and a Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 76 percent; in November 2001, PFT 
results were FEV-1 of 89.5 percent of predicted value; and 
FEV-1/FVC was 82 percent, with symptoms requiring daily 
inhalational or oral bronchodilator therapy, and requiring 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

For the period from November 30, 1999, to July 14, 2002, the 
schedular criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1999, prior to the enactment of the 
VCAA.  

An RO letter dated in February 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In addition, the letter requested 
that the veteran submit to the RO any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Further, the veteran was given over a year to 
respond to the letter before final certification of his claim 
to the Board.  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the February 2004 VCAA letter.

As well, in an April 2006 letter, the RO advised the veteran 
about evidence needed to establish disabilities and determine 
the effective date of any payment to which he may be 
entitled, consistent with the recent holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In a March 1976 rating decision, the RO granted service 
connection for bronchial asthma that was assigned a 
noncompensable disability evaluation.  In August 1998, the RO 
awarded a 10 percent disability rating for the veteran's 
service-connected bronchial asthma.

In November 1999, the RO received the veteran's current claim 
for an increased rating for his service-connected bronchial 
asthma.

In July 2000, the veteran underwent a VA examination.  He 
reported that his last asthma attack was four months ago when 
he presented to the VA with shortness of breath.  He received 
respiratory treatment and was discharged.  He was last 
hospitalized a few years ago due to his asthma, when he 
stayed for a couple of days.  During the July 2000 VA 
examination, pulmonary function tests (PFTs) were conducted 
and revealed an FEV-1 of 61 percent of predicted value post-
bronchodilator and an FEV-1/FVC of 76 percent post-
bronchodilator.  The interpretation was that the veteran had 
mild obstructive lung disease with minimal changes after 
bronchodilator therapy.  The diagnosis was bronchial asthma.  
The examiner also stated that the veteran's asthma was very 
well-controlled with Albuterol inhalers, as well as Albuterol 
and saline nebulizer treatments.

In November 2001, VA medical records show that PFTs were 
conducted prior to the veteran undergoing surgery.  The 
results revealed a post-bronchodilator FEV-1 of 89.5 percent 
of predicted value.  Post-bronchodilator FEV-1/FVC was 82.  
The interpretation was that FVC and FEV-1 were moderately 
reduced and the FEV-1/FVC ratio was reduced.  After 
inhalation of bronchodilator, there was a significant 
improvement.  The VA examiner also noted that the PFTs could 
not be accurately interpreted due to wide discrepancies.  
Repeat testing was recommended if clinically indicated.  He 
subsequently underwent the scheduled surgery.

An April 2002 letter from the veteran's private physician, 
M.O., M.D., states that the veteran used Albuterol Inhaler, 
two puffs every four hours, and Azmacort Inhaler, two puffs 
every 12 hours.




Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2005), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's service-connected bronchial asthma is currently 
evaluated as 30 percent disabling under Diagnostic Code 6602.  
Under that code section, a 30 percent evaluation requires 
FEV-1 of 56 to 70 percent of predicted value; FEV-1/FVC of 56 
to 70 percent; or requiring daily inhalational or oral 
bronchodilator therapy; or requiring inhalational anti-
inflammatory medication.  

A 60 percent evaluation requires that FEV-1 of 40 to 55 
percent of predicted value; FEV-1/FVC of 40 to 55 percent; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent evaluation requires FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 30 
percent for the veteran's service-connected bronchial asthma, 
for the period November 30, 1999, to July 14, 2002, is not 
warranted.  Id.

To warrant a 60 percent rating an FEV- 1 or FEV-1/FVC of 40-
55 percent of the predicted value is required and the 
competent medical evidence of record does not establish that 
the veteran meets or approximates that level of disability 
for the period in question.  In this regard, the Board notes 
that results of the PFTs performed during the veteran's July 
2000 VA examination showed an FEV-1 of 61 percent of 
predicted value, post-bronchodilator, and an FEV-1/FVC of 76 
percent post-bronchodilator.  Further, in November 2001, VA 
medical records show that results of PFTs revealed a post-
bronchodilator FEV-1 of 89.5 percent of predicted value, and 
a post-bronchodilator FEV-1/FVC of 82 percent.  As the FEV-1 
values are not between 40 to 55 percent predicted, and the 
FEV-1/FVC results are not between 40 to 55 percent, the 
veteran's PFT results for the period in question simply do 
not meet the schedular criteria for an evaluation in excess 
of the currently assigned 30 percent for bronchial asthma for 
the period from November 30, 1999 to July 14, 2002.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.

In addition, while the medical evidence for the period in 
question reflects that the veteran used inhalational therapy, 
he was not shown to use systemic corticosteroids to treat his 
asthma.  Id.  Moreover, the medical records do not indicate 
that the veteran required at least monthly visits to a 
physician for required care of exacerbations.  Id.

In conclusion, the veteran's symptoms do not meet the 
schedular criteria for an evaluation in excess of 30 percent 
for bronchial asthma for the period from November 30, 1999, 
to July 14, 2002.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 30 percent for bronchial asthma, 
for the period from November 30, 1999, to July 14, 2002, is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an evaluation in excess of 60 percent 
for bronchial asthma for the period from July 15, 2002.

In March 2005, the Board remanded the veteran's appeal and 
directed the RO to afford the veteran a VA examination.  The 
VA examination results were to specifically state the 
veteran's PFT results.  Although the RO afforded the veteran 
a VA examination in September 2005, PFTs were not conducted 
because it was noted that the veteran was not able to perform 
the tests.  The most recent PFTs were performed in November 
2001.  However, as described above, the rating criteria for 
bronchial asthma found in 38 C.F.R. § 4.97, Diagnostic Code 
6602 consider PFT results pertinent to establishing a rating 
for the veteran's disability.  Therefore, the Board finds 
that without current PFT results, it is unable to properly 
evaluate the veteran's claim.  In the interest of due process 
and fairness, the Board is of the opinion that the veteran 
should be afforded one more opportunity to undergo PFTs so 
that the Board may accurately assess the currently severity 
of his service-connected bronchial asthma.

Further, the Board notes that the veteran receives treatment 
for his asthma at the VA medical center at West Los Angeles.  
The RO should obtain any outstanding record from this or 
another VA medical center where the veteran received 
treatment.
Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
treatment records from the West Los 
Angeles VA medical center, or any other VA 
facility where he was treated for the 
period from January 2006 to the present.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

2.  The RO should schedule the veteran for 
a VA pulmonary examination.  The claims 
folders should be made available to the 
examiner for review in conjunction with 
the testing.  All necessary tests, 
including PFTs, for evaluating bronchial 
asthma, should be recorded in the 
appropriate manner for rating purposes, to 
include: a) the percentage of predicted 
value of FEV-1; and b) the percentage of 
predicted value of FEV-1/FVC.  The PFTs 
should be performed unless 
contraindicated.  If a test cannot be 
performed, the examination report should 
indicate why the test was not performed.  
The examiner is also requested to indicate 
if the veteran has more than one attack 
weekly with episodes of respiratory 
failure, requires monthly visits to 
physicians for required care of 
exacerbations, or daily or intermittent 
(at least 3 times per year) courses of 
systemic (oral or parenteral) 
corticosteroids or immunosuppressive 
medications.

3.  The veteran must be given adequate 
written notice of the date and place of any 
requested examination, and a copy of that 
notice should be associated with the claims 
folders.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2005).

4.  Thereafter, the RO should readjudicate 
the appellant's claim for a rating in 
excess of 60 percent for bronchial asthma, 
for the period from July 195, 2002.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC). The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the ?????? SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


